                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                    Case No. 18-cv-03382-HSG
                                   8                    Plaintiff,                         ORDER GRANTING MOTION TO
                                                                                           STAY
                                   9             v.
                                                                                           Re: Dkt. No. 41
                                  10     JDING PROPERTIES LLC, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson filed this action against Defendants Jding Properties, LLC and

                                  14   Starbucks Corporation, alleging that Defendants violated the Americans with Disabilities Act of

                                  15   1990 (“ADA”) and the Unruh Civil Rights Act. Dkt. No. 1. Specifically, Plaintiff alleges that he

                                  16   encountered barriers with the transaction counters and the entrance door hardware at the Starbucks

                                  17   store. Id. ¶¶ 37–44.

                                  18          Defendant Starbucks has been the defendant in numerous ADA suits based on the same

                                  19   counter practices at issue here, including in Johnson v. Blackhawk Centercal, No. 19-15759 (9th

                                  20   Cir.) (“Blackhawk”) and Kong v. Mana Inv. Co., LLC, No. 19-55577 (9th Cir.) (“Mana”). In both

                                  21   Blackhawk and Mana, the district court ruled in favor of Starbucks on the counter space issue. See

                                  22   Dkt. No. 41-3, Ex. A; Dkt. No. 41-6, Ex. D. Those cases are now currently on appeal before the

                                  23   Ninth Circuit. Plaintiff moves to stay this action pending resolution of the appeals, which he

                                  24   contends will control the determination of this matter. Dkt. No. 41.

                                  25          The Court finds this matter appropriate for disposition without oral argument and the

                                  26   matter is deemed submitted. See Civ. L.R. 7–1(b). For the reasons discussed below, the Court

                                  27   GRANTS Plaintiff’s motion and STAYS this action.

                                  28
                                   1   I.      LEGAL STANDARD

                                   2           “[T]he power to stay proceedings is incidental to the power inherent in every court to

                                   3   control the disposition of the causes on its docket with economy of time and effort for itself, for

                                   4   counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In considering

                                   5   whether to issue a stay, courts weigh: (1) “the possible damage which may result from the granting

                                   6   of a stay,” (2) “the hardship or inequity which a party may suffer in being required to go forward,”

                                   7   and (3) “the orderly course of justice measured in terms of the simplifying or complicating of

                                   8   issues, proof, and questions of law which could be expected to result from a stay.” CMAX, Inc. v.

                                   9   Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing Landis, 299 U.S. at 254-55). Whether to stay an

                                  10   action is a matter entrusted to the discretion of the district court. See Landis, 299 U.S. at 254

                                  11   (“How this can best be done calls for the exercise of judgment, which must weigh competing

                                  12   interests and maintain an even balance.”).
Northern District of California
 United States District Court




                                  13   II.     DISCUSSION

                                  14           Given that the Ninth Circuit’s decisions in the Blackhawk and Mana appeals will affect

                                  15   any merits determination in the instant action, the Court finds that the Landis factors weigh

                                  16   strongly in favor of staying this action pending resolution of the appeals. Defendants’ arguments

                                  17   to the contrary are not persuasive. They contend that because Blackhawk and Mana control

                                  18   resolution of the counter space claim only and not the door hardware claim, a stay would

                                  19   “prejudice Starbucks as it would permit Plaintiff to needlessly delay the investigation and

                                  20   adjudication of one of the two barriers that he allegedly encountered in this case.” Dkt. No. 43 at

                                  21   3. But delay alone does not constitute prejudice. See CMAX, 300 F.2d at 268–69. And

                                  22   Starbucks’s arguments are undermined by the fact that there are approximately sixteen other cases

                                  23   in this district involving the same transaction counter practice (and some with the same door

                                  24   hardware practice), all of which are currently stayed pending disposition of the appeals. See, e.g.,

                                  25   Johnson v. Starbucks Corp., No. 18-CV-06842-KAW, 2019 WL 3220273, at *2 (N.D. Cal. July

                                  26   17, 2019) (collecting cases). Accordingly, the Court finds that judicial efficiency weighs in favor

                                  27   of granting a stay in this action.

                                  28
                                                                                         2
                                   1   III.   CONCLUSION

                                   2          The Court GRANTS Plaintiff’s motion to stay and VACATES the hearing on October 31,

                                   3   2019. This case is hereby STAYED until completion of the Blackhawk and Mana appeals. The

                                   4   parties are DIRECTED to submit a joint status report within two court days of any opinion or

                                   5   memorandum disposition in Blackhawk or Mana. If no disposition has issued in either of the two

                                   6   appeals within 120 days from the date of this order, the parties are directed to submit a joint status

                                   7   report updating the Court on the status of the appeals.

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: 10/24/2019

                                  11                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
